ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           In re Tamera W., 2012 IL App (2d) 111131




Appellate Court            In re TAMERA W., a Minor (The People of the State of Illinois,
Caption                    Petitioner-Appellee, v. Sawley W., Respondent-Appellant).



District & No.             Second District
                           Docket No. 2-11-1131


Filed                      March 29, 2012


Held                       The trial court’s order finding that respondent was unfit and terminating
(Note: This syllabus       his parental rights was not against the manifest weight of the evidence,
constitutes no part of     since respondent did not have to be admonished as to the consequences
the opinion of the court   of his stipulation to a finding of his unfitness, no per se conflict of
but has been prepared      interest was presented by the fact that the minor’s mother had been
by the Reporter of         represented by attorneys from the same division of the Public Defender’s
Decisions for the          office as the attorneys who represented respondent, and the finding that
convenience of the         the termination of respondent’s parental rights was in the child’s best
reader.)
                           interests was not against the manifest weight of the evidence.


Decision Under             Appeal from the Circuit Court of Winnebago County, No. 08-JA-40; the
Review                     Hon. Patrick L. Heaslip and the Hon. Mary Linn Green, Judges,
                           presiding.



Judgment                   Affirmed.
Counsel on                  Nicholas O. Meyer, of Meyer & Horning, P.C., of Rockford, for
Appeal                      appellant.

                            Joseph P. Bruscato, State’s Attorney, of Rockford (Lawrence M. Bauer
                            and Scott Jacobson, both of State’s Attorneys Appellate Prosecutor’s
                            Office, of counsel), for the People.


Panel                       JUSTICE McLAREN delivered the judgment of the court, with opinion.
                            Justices Burke and Birkett concurred in the judgment and opinion.




                                              OPINION

¶1          Respondent, Sawley W., appeals from the trial court’s order entered October 20, 2011,
        terminating his parental rights. He argues that: (1) he did not knowingly and voluntarily enter
        an admission to an allegation of unfitness; (2) a per se conflict of interest arose when he was
        represented by a Conflicts II attorney from the public defender’s office after the minor’s
        mother was represented by the same division of the public defender’s office at a prior
        juvenile proceeding; and (3) the trial court’s finding that termination of respondent’s parental
        rights was in the minor’s best interest was against the manifest weight of the evidence. We
        affirm.

¶2                                        I. BACKGROUND
¶3          Tamera W. was born prematurely on January 3, 2008, at which time she tested positive
        for cocaine in her system. When Tamera was eight weeks old, the State filed a three-count
        neglect petition alleging, inter alia, that she was born with cocaine in her urine, blood, or
        meconium, which was not a result of medical treatment administered to the mother or infant.
        See 705 ILCS 405/2-3(1)(b) (West 2008). Temporary custody and guardianship were
        awarded to the Department of Children and Family Services (DCFS) on February 28, 2008.
        She was placed in foster care with her maternal grandparents.
¶4          On May 15, 2008, Tamera was adjudicated neglected based on her mother’s factual
        stipulation to count II of the petition, which alleged that Tamera was neglected in that she
        was born with cocaine in her system. Id.
¶5          On June 12, 2008, the trial court found that respondent was Tamera’s natural father. On
        the same day, the trial court found that respondent was “fit, but he is unable to care for the
        child due to the child’s medical complexities.” DCFS was then granted custody and
        guardianship, with discretion to place Tamera with a “responsible relative, in traditional
        foster care, or with dad.”

                                                  -2-
¶6         At the permanency hearing on December 9, 2008, the trial court found that, due to
       continued illegal drug use, Tamera’s mother had not made reasonable efforts toward the goal
       of returning home within 12 months, but that reasonable efforts had been made by DCFS,
       contracting agencies, and respondent. The trial court ordered short-term care with a
       continued goal of returning home. DCFS was given discretion to place Tamera with
       respondent.
¶7         At a hearing on June 9, 2009, Carrie Juda, a supervisor for Catholic Charities, testified
       that overnight visitation with respondent had been allowed during the prior six-month period.
       These visits caused some issues with Tamera crying and not adjusting well to the transition
       between her grandparents’ home and respondent’s home. There were also concerns about
       individuals who had not passed background checks babysitting and/or spending time with
       Tamera. Further, Juda stated that allegations had been made by Tamera’s grandmother
       regarding respondent’s possible involvement with drug activity.
¶8         The trial court found that neither parent had made reasonable efforts toward the goal of
       returning home within 12 months. The Court Appointed Special Advocates (CASA) agency
       was appointed as Tamera’s guardian ad litem. The trial court also ordered visits with
       respondent to be supervised. The case was continued for permanency review.
¶9         On June 26, 2009, Dr. Nicholas O’Riordan, a licensed clinical psychologist, conducted
       a psychological evaluation of respondent. According to the report, respondent “presented
       with an almost textbook array of the symptoms of Anti-Social Personality Disorder.”
¶ 10       At the permanency hearing on January 5, 2010, respondent was found to have made
       reasonable efforts, but not reasonable progress, toward the goal of returning home within 12
       months.
¶ 11       On June 29, 2010, the trial court, Judge Patrick L. Heaslip presiding, remarked on
       Tamara’s “complex medical condition” and found that respondent and Catholic Charities had
       made reasonable progress. The goal remained to return home within 12 months.
¶ 12       On December 21, 2010, the trial court, Judge Mary Linn Green presiding, held a
       permanency review. Amelia Hernandez, a child-welfare case manager, testified for Catholic
       Charities. At that time, Tamera was 2 years and 11 months old and had remained in foster
       care with her maternal grandparents since she was released from the hospital as a newborn
       in February 2008. Hernandez stated that Tamera had developmental delays. She also had an
       individual education plan (IEP) in place for when she started school in January 2011. Her
       medical needs included a low-functioning kidney, cardiology problems, and severe hearing
       loss in one ear. She also needed braces for her legs.
¶ 13       Hernandez testified that Tamera’s mother was incarcerated. Respondent had one-hour
       weekly supervised visitation with Tamera. Respondent had missed 7 out of the 25 scheduled
       visits. Hernandez thought that, during the previous six-month period, respondent had missed
       12 of the scheduled visits, and, therefore, missing 7 visits showed improvement.
¶ 14       Other services required of respondent were random drug screenings, psychological
       counseling, sign language classes, and counseling with Catholic Charities. Respondent was
       also required to maintain stable employment and to refrain from criminal activity. His drug
       screens were all negative; he was discharged from psychological counseling; he had stopped

                                                -3-
       attending the sign language classes; and he had attended five counseling sessions with
       Catholic Charities. Hernandez stated that Catholic Charities had difficulty finding a
       counselor to work with respondent due to his psychological diagnosis. After six attempts, the
       seventh counselor agreed to counseling, but respondent attended only one session and then
       missed four. As a result, respondent was discharged. After that, respondent did attend five
       sessions with another counselor in the agency.
¶ 15       Hernandez testified that she received five paycheck stubs from respondent in six months,
       “so that doesn’t count for the whole six months.” On cross-examination, Hernandez stated
       that respondent was working temporary jobs. During the prior six months, respondent had
       been arrested for driving on a suspended license and for possession of marijuana. Hernandez
       opined that respondent would not be able to meet Tamera’s special needs.
¶ 16       Respondent testified that he had missed seven visits with Tamera in the previous six
       months because he was working for a temporary service and that he had stopped working on
       Thursdays because of the conflict between work and visitation with Tamera. He stated that
       he was arrested during the prior six months but not yet convicted.
¶ 17       He stated that he quit the sign language classes because they were “too hard and too
       advanced.” Instead, for about two months he had been studying sign language from library
       books. At the time of the hearing, he had not developed an ability to sign. He was aware that
       Tamera had special needs but he was not able to list her medications, and he was unaware
       that she needed leg braces. He stated that Tamera’s needs were “not that far out there.” He
       also stated that he could take care of Tamera, but if he “[fell] short” his ex-wife was a nurse
       and “the lady that I’m staying with currently *** takes care of old people” so they could
       “teach [him] what to do.” He explained that he was not given any information about
       Tamera’s doctors’ appointments.
¶ 18       Respondent had unsupervised visitation with two of his other five children every other
       weekend and all holidays. They attended every other visit with Tamera.
¶ 19       Hernandez was recalled and testified that she provided respondent with a list of Tamera’s
       healthcare providers and that he was invited to attend her medical appointments.
¶ 20       Both parents were found not to have made reasonable efforts or progress. The trial court
       further found that it was in Tamera’s best interest to change the permanency goal to
       substitute care.
¶ 21       On February 2, 2011, the State filed a “Motion for Termination of Parental Rights and
       Power to Consent to Adoption,” alleging in three counts that respondent was unfit. On April
       2, 2011, the State filed its “Amended Motion for Termination of Parental Rights and Power
       to Consent to Adoption,” adding count IV alleging that respondent was “depraved.”
¶ 22       On April 13, 2011, an unfitness hearing commenced with Assistant Public Defender
       Zalud from the Conflicts II division of the public defender’s office representing respondent.
       The State disclosed that, in a proceeding in 2001, a Conflicts II division attorney had
       previously represented the interest of Tamera’s mother, who was then a minor in a juvenile
       case that was closed in 2003. The trial court then questioned the assistant public defenders
       who were present in the courtroom regarding any knowledge on their part of the prior case.
       The trial court determined that no conflict of interest existed.

                                                -4-
¶ 23        The hearing then proceeded on the amended petition for termination of parental rights
       and power to consent to adoption. The State declared that if the case proceeded to hearing
       it “would present evidence based on clear and convincing evidence regarding depravity.”
       This assertion was based on a certified copy of respondent’s felony conviction in Cook
       County in March 1989. Additionally, the State proferred certified copies of two felony
       convictions in Winnebago County, the later of which was entered February 22, 2011.
       Assistant Public Defender Zalud then entered respondent’s stipulation to the facts alleged in
       count IV of the amended petition.1
¶ 24       On September 15, 2011, a best-interest hearing was held at which respondent testified.2
       Respondent stated that he had completed substance abuse treatment, a parenting class, and
       an anger management class and was still attending Resource Intervention Center classes,
       which involved “cognitive behavior change.” He also stated that he was unaware that only
       Tamera’s grandfather would be adopting her; he explained that previously he had problems
       with her grandmother so he had missed some visits with Tamera. Respondent admitted that
       he had a “significant criminal background.” He also had five other children, two of whom,
       an 11-year-old girl and a 7-year-old boy, visited him every other weekend and some holidays.
       He also stated that Tamera did not have a relationship with her siblings, but that this was
       something he would facilitate if he had custody.
¶ 25        On cross-examination, respondent admitted that he had been convicted of: solicitation
       of a sexual act; knowingly damaging property; domestic battery; two violations of the Illinois
       Controlled Substances Act, one in 2003 and one in 2011; and “numerous” counts of driving
       without a valid license. Additionally, he had been convicted of interfering with the reporting
       of domestic violence, although he could not recall that conviction.
¶ 26        On October 20, 2011, the trial court ordered that it was in the minor’s best interest that
       respondent’s parental rights be terminated and that the permanency goal be changed to
       adoption. Further proceedings were stayed pending an appeal, and a permanency review was
       set for April 10, 2012.
¶ 27       Respondent timely appealed and now requests a reversal of the best-interest finding and
       a remand for a new unfitness hearing.

¶ 28                                      II. ANALYSIS
¶ 29       Respondent first contends that his stipulation to unfitness was unknowing and
       involuntary because he was not admonished in a manner analogous to Illinois Supreme Court
       Rule 402 (eff. July 1, 1997), which governs guilty pleas in criminal proceedings. This
       argument was procedurally defaulted because respondent failed to raise this issue in the trial
       court. See In re M.W., 232 Ill. 2d 408, 430 (2009) (a respondent’s failure to object at trial
       forfeits consideration of the claimed error on appeal unless the respondent can demonstrate


              1
              The trial court found Tamera’s mother unfit based on her stipulation to one count of the
       amended petition for termination.
              2
               At the hearing on this date, Tamera’s mother executed in open court a consent to adopt.

                                                 -5-
       plain error).
¶ 30        Although respondent did not raise this issue before the trial court, forfeiture is a
       limitation on the parties, not the reviewing court, and we will relax the forfeiture rule to
       address a plain error affecting the fundamental fairness of a proceeding, maintain a uniform
       body of precedent, and reach a just result. In re Darius G., 406 Ill. App. 3d 727, 732 (2010).
       The termination of parental rights affects a fundamental liberty interest. In re J.J., 201 Ill. 2d
236, 243 (2002). Accordingly, we will consider whether respondent was denied due process
       in these proceedings. We review de novo legal questions regarding supreme court rule
       compliance. People v. Williams, 344 Ill. App. 3d 334, 338 (2003).
¶ 31        Rule 402, governing “Pleas of Guilty or Stipulations Sufficient to Convict,” provides in
       its entirety:
                “In hearings on pleas of guilty, or in any case in which the defense offers to stipulate
            that the evidence is sufficient to convict, there must be substantial compliance with the
            following:
                (a) Admonitions to Defendant. The court shall not accept a plea of guilty or a
            stipulation that the evidence is sufficient to convict without first, by addressing the
            defendant personally in open court, informing him of and determining that he
            understands the following:
                (1) the nature of the charge;
                (2) the minimum and maximum sentence prescribed by law, including, when
            applicable, the penalty to which the defendant may be subjected because of prior
            convictions or consecutive sentences;
                (3) that the defendant has the right to plead not guilty, or to persist in that plea if it
            has already been made, or to plead guilty; and
                (4) that if he pleads guilty there will not be a trial of any kind, so that by pleading
            guilty he waives the right to a trial by jury and the right to be confronted with the
            witnesses against him; or that by stipulating the evidence is sufficient to convict, he
            waives the right to a trial by jury and the right to be confronted with any witnesses
            against him who have not testified.
                (b) Determining Whether the Plea is Voluntary. The court shall not accept a plea of
            guilty without first determining that the plea is voluntary. If the tendered plea is the result
            of a plea agreement, the agreement shall be stated in open court. The court, by
            questioning the defendant personally in open court, shall confirm the terms of the plea
            agreement, or that there is no agreement, and shall determine whether any force or threats
            or any promises, apart from a plea agreement, were used to obtain the plea.
                (c) Determining Factual Basis for Plea. The court shall not enter final judgment on
            a plea of guilty without first determining that there is a factual basis for the plea.” Ill. S.
            Ct. R. 402 (eff. July 1, 1997).
       The committee comments indicate that Rule 402 was revised in accordance with Boykin v.
       Alabama, 395 U.S. 238 (1969), where the record of the defendant’s plea hearing showed that
       the trial court asked the defendant no questions concerning his plea and the defendant did not


                                                   -6-
       address the court. The Supreme Court held that, for a guilty plea to be valid under the due
       process clause, the record must affirmatively show that the plea was entered intelligently and
       with full knowledge of its consequences. Id. at 242. The committee comments state that
       “[t]wo major objectives of new Rule 402 are: (1) to insure compliance with the Boykin
       requirements; and (2) to give visibility to the plea-agreement process and thus provide the
       reviewing court with a record containing an accurate and complete account of all relevant
       circumstances surrounding the guilty plea.” Ill. S. Ct. R. 402, Committee Comments (rev.
       May 1997).
¶ 32        Regarding parental unfitness, the Illinois Supreme Court has held that due process
       requires a trial court to determine whether a factual basis exists for an admission of parental
       unfitness before it accepts an admission. In re M.H., 196 Ill. 2d 356, 368 (2001). This factual
       basis requirement furthers the State’s and the parent’s interest in a correct and just decision
       at the fact-finding proceeding. Id. at 367. The test safeguards against an erroneous
       deprivation of a parent’s fundamental right to parent his or her children, without imposing
       any increased burden on the State. Id. at 368.
¶ 33        In this case, respondent contends that the admonishment requirements of Rules 402(a)
       and (b) should apply to termination proceedings. Respondent relies on M.H., 196 Ill. 2d at
       367, and In re J.P., 316 Ill. App. 3d 652 (2000), for this proposition. Acknowledging that
       neither case specifically addressed whether due process at a termination hearing requires
       compliance with Rules 402(a) and (b), respondent argues that “[a] fair reading of [M.H. and
       J.P.] indicates that the courts intended to apply those requirements to parental termination
       cases, especially in light of the courts’ emphasis on requiring that an admission be made
       knowingly and voluntarily.”
¶ 34        We disagree. We do not infer from either M.H. or J.P. an intention to require a
       respondent to be admonished by the trial court regarding the consequences of his admission
       or to require the trial court to inquire regarding the voluntariness of his admission. In Rule
       402, the Illinois Supreme Court specifically set forth the requirements for a voluntary and
       knowing admission in a criminal proceeding. We decline to expand the holdings of M.H. and
       J.P. to impose greater strictures regarding admonishments in a termination-of-parental-rights
       proceeding.
¶ 35       Respondent next contends that a per se conflict of interest existed because the Conflicts
       II division of the public defender’s office had previously represented Tamera’s mother in a
       2001 abuse and neglect case in juvenile court, and respondent’s attorneys in this proceeding
       were also from the Conflicts II division. Whether an attorney’s representation constituted a
       per se conflict of interest is an issue of law that we review de novo. Darius G., 406 Ill. App.
3d at 732.
¶ 36        This court has held that a per se conflict of interest, requiring reversal of a termination
       of parental rights, arose when the same attorney appeared on behalf of both the respondent
       mother and the minor at different times during the same proceeding. Id. In Darius G., we
       propounded a “clear rule” that “the same attorney may not during the proceedings appear on
       behalf of different clients.” (Emphases in original.) Id. at 738. In such a situation,
       “[p]rejudice is presumed and respondent need not demonstrate that the conflict contributed


                                                 -7-
       to the judgments entered against her.” Id. at 739. Relying on Darius G., this court, in In re
       Paul L.F., 408 Ill. App. 3d 862, 865 (2011), reversed the trial court’s judgment finding the
       respondent to be unfit. There, the respondent was represented by 10 different attorneys
       throughout the course of the proceedings in the trial court. Two of those attorneys
       represented other parties at various times during the proceedings. We stated that “the
       termination of parental rights is a drastic measure, and the strict procedural requirements
       adopted to regulate such proceedings ‘are paramount.’ ” Id. (quoting Darius G., 406 Ill. App.
3d at 739). Therefore, prejudice was presumed in the “unacceptable rotation of
       representation,” and reversal was mandated. Id.
¶ 37        “The per se rule, if properly followed, prevents attorneys from being placed in the
       untenable and potentially unethical position of having their loyalties divided by representing
       multiple parties in the same proceedings.” In re Quadaysha C., 409 Ill. App. 3d 1020, 1023
       (2011). Quadaysha C. stands for the proposition that representation of more than one client
       by an attorney invokes the per se rule set forth in Darius G. The rule requires no showing of
       prejudice; rather, in such a situation, prejudice is presumed.
¶ 38        As the State points out, respondent is attempting to expand the per se rule further to
       proscribe representation by different attorneys employed by the same office, or division of
       an office. However, in ruling on the issue of representation of one client by different
       attorneys from the office of the public defender, the Illinois Supreme Court has stated:
            “Public defender’s offices *** are unlike private law firms for purposes of conflicts of
            interest. While a conflict of interest among any member of a private law firm will
            disqualify the entire firm [citation], the disqualification of an assistant public defender
            will not necessarily disqualify all members of that office [citation].” People v. Banks, 121
Ill. 2d 36, 41 (1987).
¶ 39        The discussion of this issue in People v. Vaughn, 200 Ill. App. 3d 765 (1990), in the
       context of one assistant public defender asserting ineffective assistance of counsel on the part
       of another assistant public defender, is instructive. The Vaughn court noted that Banks did
       not hold that there could never be a conflict of interest within the public defender’s office;
       rather, a case-by-case inquiry should be conducted by the trial court to determine if any
       special circumstances indicate the existence of a conflict. Id. at 770. The inquiry is twofold:
       first, the trial court must determine whether a per se conflict exists, so as to preclude
       representation; second, if no per se conflict exists, the defendant must show the existence of
       an actual conflict and actual prejudice resulting from the appointed attorney’s representation.
       Id. at 770; see also People v. Smith, 176 Ill. App. 3d 132, 139 (1988) (“[A] per se
       disqualification is based on the invalid presumption that public defenders are unable to
       subordinate office allegiances to the foremost obligation owed to their clients.”).
¶ 40        Here, the Conflicts II unit of the public defender’s office represented the mother in a
       previous juvenile proceeding that was closed in 2003. The same unit was appointed to
       represent respondent on February 28, 2008. The record establishes that three different
       attorneys with the unit represented respondent in succession for the remainder of the
       proceeding. The record also contains the April 13, 2011, statements of the assistant State’s
       Attorney who had supervised the juvenile unit for over 12 years. She stated that she


                                                 -8-
       recognized “the names from a 2001 case where the mother was the minor in an abuse/neglect
       case” and wanted to inform the court of the situation. She further stated that “none of the
       attorneys that were around in the 2001 case are in this courtroom at this point. That case was
       closed in 2003. None of the attorneys *** in the 2001 case ever appeared in this 2008 case.”
       The court then questioned each of the three assistant public defenders present in court
       representing the mother, CASA, and respondent, regarding their knowledge of, or
       involvement with, the prior case. Each attorney answered that he or she had no knowledge
       of the earlier case.
¶ 41       Here, several different attorneys from the Conflicts II unit represented respondent in
       succession, none of whom had any knowledge of or involvement with the prior juvenile court
       case involving the mother. The trial court carefully addressed each attorney from the public
       defender’s office present in court and established that he or she had no knowledge of or
       involvement with the prior case. In this manner, the requirements of Banks were followed.
       We conclude that no per se conflict of interest is presented.
¶ 42       Citing People v. Fields, 409 Ill. App. 3d 398 (2011), respondent focuses on the concept
       of “undivided loyalty” as a basis for finding a per se conflict of interest. This “undivided
       loyalty” rationale arises when an attorney represents a party in one proceeding whose
       interests are opposed to his client’s in a second proceeding, and a verdict against the latter
       would be favorable for the first party. However, we agree with the State that the situation in
       this case is not analogous. In the prior proceeding, the Conflicts II unit represented the
       mother’s interest as a ward of the court. Here, she is a parent relinquishing her parental rights
       to the minor. There is no direct relationship between either her wardship or her voluntary
       relinquishment of rights and respondent’s representation in this case.
¶ 43       Finally, respondent contends that the trial court’s finding, that it was in Tamara’s best
       interest that respondent’s parental rights be terminated, was against the manifest weight of
       the evidence. The constitutionally proper standard at a best-interest hearing is proof by a
       preponderance of the evidence, which adequately ensures the level of certainty about the
       court’s factual conclusions necessary to satisfy due process. In re D.T., 212 Ill. 2d 347, 366
       (2004). Our standard of review of the trial court’s decision is whether the findings were
       contrary to the manifest weight of the evidence. In re Tiffany M., 353 Ill. App. 3d 883, 892
       (2004).
¶ 44       In the context of a best-interest determination, section 1-3(4.05) of the Juvenile Court Act
       of 1987 (705 ILCS 405/1-3(4.05) (West 2008)) sets forth a number of factors to consider
       within “the context of the child’s age and developmental needs.” The factors include the
       following:
                “(a) the physical safety and welfare of the child, including food, shelter, health, and
           clothing;
                (b) the development of the child’s identity;
                (c) the child’s background and ties, including familial, cultural, and religious;
                (d) the child’s sense of attachments, including:
                     (i) where the child actually feels love, attachment, and a sense of being valued
                ***;

                                                 -9-
                     (ii) the child’s sense of security;
                     (iii) the child’s sense of familiarity;
                     (iv) continuity of affection for the child;
                     (v) the least disruptive placement alternative for the child;
                (e) the child’s wishes and long-term goals;
                (f) the child’s community ties, including church, school, and friends;
                (g) the child’s need for permanence which includes the child’s need for stability and
           continuity of relationships with parent figures and with siblings and other relatives;
                (h) the uniqueness of every family and child;
                (i) the risks attendant to entering and being in substitute care; and
                (j) the preferences of the persons available to care for the child.” Id.
¶ 45       The record establishes that Tamera was born on January 3, 2008, with cocaine in her
       system. At eight weeks of age, she was adjudicated neglected and placed with her maternal
       grandparents. She was six months old when the court determined that respondent was her
       natural father. At the time of this proceeding, in October 2011, when respondent’s parental
       rights were terminated, she was almost four years old. She had spent her entire life in the care
       of her maternal grandparents, and further, she had significant medical and special educational
       needs. Although her grandparents were in the process of a divorce, her grandfather was
       willing and able to adopt her and meet her educational and medical needs.
¶ 46       Respondent avers that Tamera has five half-siblings with whom she would be allowed
       to visit if she were placed with respondent; he is aware that Tamera has medical needs and
       he has attended all doctors’ appointments of which he was aware; from February 2008
       through September 2011, he regularly visited with Tamera; and he completed all services that
       were required of him. Further, respondent points out that, while Tamera is currently placed
       in foster care with her step-grandfather, he is not a blood relative; Tamera and respondent
       are African-American, while her step-grandfather is white, and Tamera recognizes
       respondent as her father. Respondent contends that these factors weigh in his favor and that
       the State failed to prove by a preponderance of the evidence that terminating respondent’s
       parental rights was in Tamera’s best interest.
¶ 47       However, we are guided by the Illinois Supreme Court in In re C.W., 199 Ill. 2d 198, 217
       (2002), which stated, “at the second stage of the termination hearing, at which the court
       considers whether it is in the best interest of the minor that parental rights be terminated,”
       “the full range of the parent’s conduct can be considered.” Further, in In re D.L., 191 Ill. 2d
1, 12-13 (2000), the Illinois Supreme Court held that, where the parent was found unfit under
       section 1(D)(m) of the Adoption Act (750 ILCS 50/1(D)(m) (West 2008)), evidence of the
       parent’s more recent conduct occurring outside the relevant statutory period may be
       introduced at the best-interest hearing. In this case, the evidence clearly proved that
       respondent would not be able to provide Tamera with a stable home environment or the
       resources necessary to address her special needs. The termination of his parental rights was
       not against the manifest weight of the evidence.


                                                -10-
¶ 48                                     III. CONCLUSION
¶ 49       The trial court’s decision finding respondent unfit and terminating his parental rights was
       not against the manifest weight of the evidence. Accordingly, the judgment of the circuit
       court of Winnebago County is affirmed.

¶ 50      Affirmed.




                                                -11-